Motion to stay the Sheriff from delivering his deed to certain property pending determination of the appeal herein, granted on condition: (1) that the appellants be ready to argue or submit the appeal at the November 1960 Term, beginning October 31, 1960, for which term the appeal is ordered to be placed on the calendar; and (2) that within 10 days after the entry of the order hereon, appellants shall file an undertaking for $1,000, with corporate surety to pay all costs, disbursements and damages in the event the order appealed from be affirmed or the appeal be dismissed. The record and appellants’ brief must be served and filed on or before October 14, 1960.